Citation Nr: 0513347	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  94-24 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to an increased rating for service-connected 
low back disorder, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from May 1978 to June 1983.

This matter is before the Board of Veterans' Appeals (Board) 
from rating decisions promulgated by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which denied the claims.  The RO in Buffalo, 
New York, currently has jurisdiction over the veteran's 
claims folder.

The veteran provided testimony at a personal hearing before 
personnel at the RO in September 1992, a transcript of which 
is of record.

This case was previously before the Board in September 1996 
and October 2000, at which time it was remanded for 
additional development.  As a preliminary matter, the Board 
finds that the RO substantially complied with the remand 
directives, and that a new remand is not required to comply 
with the holding of Stegall v. West, 11 Vet. App. 268 (1998).

The Board also notes that the veteran submitted additional 
evidence regarding her psychiatric claim directly to the 
Board in March 2005, without a waiver of RO consideration.  
However, as the decision on this issue is favorable to the 
veteran, she will not be prejudiced by the Board's 
consideration of this evidence in the first instance.





FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The competent medical evidence tends to show that the 
veteran currently has a bipolar disorder that is causally 
related to her period of active duty.

3.  The veteran's service-connected low back disorder is 
manifest by pain and resulting functional impairment.

4.  The veteran's service-connected low back disorder is not 
manifest by intervertebral disc syndrome.

5.  Prior to March 16, 1999, even when taking into 
consideration the veteran's complaints of pain, her service-
connected low back disorder was not manifest by severe 
limitation of motion; nor severe lumbosacral strain with 
listing of the whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility on forced motion.

6.  Medical records beginning March 16, 1999, indicate that 
the veteran's service-connected low back disorder is manifest 
by severe limitation of motion.

7.  The veteran's service-connected low back disorder is not 
manifest by ankylosis.




CONCLUSIONS OF LAW

1.  Service connection is warranted for a bipolar disorder.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2004).

2.  The criteria for a rating of no more than 40 percent for 
the veteran's service-connected low back disorder are met as 
of March 16, 1999.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 
5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.400, 4.1, 4.2, 
4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 
(2004); 38 C.F.R. § 4.71a, Diagnostic Codes 5292-5295 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act of 2000 (VCAA), which became law on November 
9, 2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b).  Information means non-evidentiary facts, such as 
the claimant's address and Social Security number or the name 
and address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  More recently, in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

Here, the decisions which are the subject of this appeal were 
promulgated prior to the November 9, 2000, enactment of the 
VCAA.  In Pelegrini the Court noted that, where the initial 
unfavorable decision was rendered prior to the enactment of 
the VCAA, the AOJ did not err in failing to comply with the 
timing requirements of the notice.  However, the Court did 
note that in such cases, the veteran would still be entitled 
to "VCAA content-complying notice" and proper subsequent VA 
process.  

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  
Consequently, the Board concludes that any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).

The record reflects that the RO sent correspondence in June 
2001 whose stated purpose was to notify the veteran about the 
VCAA.  Although the only issue specifically noted by this 
correspondence was the veteran's claim of entitlement to a 
total rating based upon individual unemployability (TDIU) - 
which was denied by a November 2004 rating decision - this 
correspondence summarized VA's enhanced duties to notify and 
assist under the VCAA, which included that the veteran should 
advise VA of or submit any evidence in her possession that 
was relevant to the case and that VA would attempt to obtain 
any relevant evidence she identified.  Thus, the veteran was 
notified and aware of the allocation of responsibilities 
between herself and VA in obtaining such evidence.  

Moreover, the record reflects that, during the course of this 
appeal, the RO sent various correspondence to the veteran 
requesting that she identify relevant evidence regarding her 
claims, and that VA would attempt to obtain such evidence.  
Further, the veteran has been provided with copies of the 
appealed rating decisions, the Statements of the Case (SOCs) 
promulgated in June 1990 and November 1991, as well as 
multiple Supplemental Statements of the Case (SSOCs) which 
provided her with notice of the law and governing regulations 
regarding her case, as well as the reasons for the 
determinations made with respect to her claims.  
Additionally, the most recent SSOC in November 2004 included 
a summary of the relevant VCAA regulatory provisions of 
38 C.F.R. § 3.159.  The record reflects that the veteran has 
also been provided with the criteria for evaluating her 
service-connected low back disorder, to include the revised 
criteria for evaluating disabilities of the spine that were 
effective in September 2003.  Therefore, the Board finds that 
the veteran was notified and aware of the evidence needed to 
substantiate her claims and the avenues through which she 
might obtain such evidence, and of the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify.

Regarding the duty to assist, the Board notes that the 
veteran and her representative have had the opportunity to 
present evidence and argument in support of her claim, to 
include at her September 2002 RO hearing.  However, it does 
not appear that the veteran has identified the existence of 
any relevant evidence that has not been obtained or requested 
by the RO.  Further, she has been accorded multiple 
examinations in conjunction with this appeal, the most recent 
being in October 2004.  Although the veteran's representative 
contended in a February 2005 statement that the October 2004 
VA examiners did not answer all of the questions contained in 
the Board's remand directives, the Board finds that these 
examinations contain sufficient detail upon which to 
adjudicate the etiology of the veteran's psychiatric 
disorder, and to evaluate the severity of her service-
connected low back disorder.  Accordingly, the Board finds 
that no additional development to include a medical 
examination and/or opinion is warranted based on the facts of 
this case.  Consequently, the Board concludes that the duty 
to assist has been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, her 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

The Board notes that the evidence on file includes the 
veteran's service medical records, statements, and hearing 
testimony regarding both disabilities, and numerous post-
service medical records, to include records from the Social 
Security Administration (SSA), which cover a period through 
2004 and reflect, in part, treatment and evaluation for low 
back and psychiatric problems on multiple occasions.


I.  Psychiatric Disorder

Background.  The veteran's service medical records do not 
contain any findings indicative of psychiatric problems 
during her period of active duty.  In fact, her psychiatric 
condition was clinically evaluated as normal on her March 
1978 enlistment examination and her May 1983 release from 
active duty examination.  However, with respect to her 
contentions, it should be noted that the record confirms that 
she had an abortion during active service, and that she was 
divorced in March 1982.

In December 1987, the veteran filed a claim concerning 
service connection for a back disability.  She did not 
reference any psychiatric symptoms at that time.

Records from June 1988 reflect, in part, that the veteran 
received outpatient treatment for "stress problems" in May 
1988, apparently resulting from a conflict with a work 
supervisor.  Following examination, the veteran was assessed 
with situational stress and anxiety.

In a March 1989 statement, the veteran indicated that she had 
gone from 135 pounds to 168 pounds due to conflicts with 
supervisors.  She also described in great detail the poor 
treatment she received from supervisors during her military 
service.

Records from March 1989 reflect that the veteran underwent 
psychological testing, which indicated that she was 
manifesting symptoms characteristic of a mixed bipolar 
disorder.

Records from June 1989 reflect that the veteran was 
hospitalized due to a mixed bipolar affective disorder.

Records from January 1990 show a provisional diagnosis of 
major depression versus adjustment disorder with depressive 
features.  The veteran continued to seek treatment for 
depression in February 1990.

Records from April 1990 reflect, in part, that the veteran 
received outpatient treatment and was hospitalized for 
psychiatric symptoms and back pain.

In September 1991, a private medical record was associated 
with the claims file indicating that the veteran sought 
outpatient treatment in February 1989 for what an examiner 
described as "some type of situational anxiety or depression 
and that she had long-term, dating at least back ten years, 
problems with authority and relationships."

In her March 1992 VA Form 9 (Appeal to the Board), the 
veteran essentially asserted that she had been treated 
unfairly by a supervisor during active duty.  

The veteran testified at the September 1992 RO hearing that 
she first became aware that she had problems with her nerves 
at the end of 1980, early 1981.  She reiterated her 
contention that she was harassed by her supervisors during 
her military service, and provided details thereof.  However, 
she indicated that she first sought medical treatment for 
these problems in 1988, and was given medication for her 
problems beginning in September 1988.  She also provided 
details of her current psychiatric symptoms.

At the time of her September 1992 hearing, the veteran 
submitted a large number of documents, including typewritten 
statements and medical records.  The medical records include 
the report of a May 1990 examination following which the 
veteran was diagnosed as having generalized anxiety disorder 
and the report of March 1991 examination, following which she 
was diagnosed as having bipolar mood disorder, in partial 
remission.  The veteran also submitted two typewritten 
statements, summarizing her psychiatric symptoms and recent 
outpatient treatment for back symptoms.


The veteran underwent a period of VA hospitalization between 
October 1995 and December 1995 for her diagnosed bipolar 
disorder and her personality disorder, mixed, by history.  

The record reflects that the veteran also sought outpatient 
treatment for her psychiatric problems on a variety of 
occasions for the period from 1996 to 1999.

In October 2004, the veteran underwent a VA mental disorders 
examination at which the examiner noted that both the Boards' 
remand and the claims folder had been reviewed.  Among other 
things, the examiner noted that there was evidence the 
veteran had a history of a mood disorder, and that 
handwritten counseling notes from 1990 and 1991 revealed a 
history of depression, some of it secondary to back pain.  
There was also some history of psychosocial adjustment 
problems, particularly marital- and work-related problems 
especially in the past.  

Further, the examiner noted the veteran's account of her 
military history, medical history, social and occupational 
history, and psychiatric history.  In pertinent part, the 
veteran reported that she first began experiencing symptoms 
of distress and depression when in the military, and that 
several stressors contributed to the onset of this condition.  
For example, her back injury was one such stressor.  In 
addition, she reported that she was also having marital 
difficulties in the military as evidence by her currently 
being in her 4th marriage.  She also reported that she had an 
abortion while in the military, which was quite difficult for 
her to do but she felt it was best for her life at that time.  
Moreover, she reported some problems with superiors while in 
the military, all contributing to stress.  

Following mental status examination of the veteran, the 
examiner stated that the results of the current evaluation, 
particularly when the review of the medical record was taken 
into consideration, strongly indicated that the veteran had 
historically suffered from a bipolar disorder.  However, with 
regard to the question of whether or not the veteran had a 
psychiatric disability at the present time, the examiner 
stated that the answer would be no.  The examiner stated that 
the evidence clearly indicated that for some time the 
veteran's psychiatric condition had been quite stable, and 
that mental status data clearly indicated that there was no 
evidence of any current psychiatric symptomatology that would 
be disruptive to her functioning.  

Moreover, based on her reported history, the examiner opined 
that it was probable her bipolar disorder did have its 
origins in the military due to multiple stressors, her back 
injury being only one of them.  For example, she had a 
history of marital difficulties, and much of this occurred 
while in the military.  Additionally, she had an abortion in 
the military, which was difficult for her.  She also reported 
some more directly related military stressors, including 
problems with one superior officer who was harassing her.  
However, she reported that she never really told anyone about 
this while in the military, but that this was when the stress 
began.  In addition, the examiner noted that the medical 
record data indicated that in the past, as recently as about 
4 years earlier, she was experiencing some depression due to 
back pain.  Nevertheless, this no longer seemed to be the 
case from what the examiner could ascertain.  While the 
veteran acknowledged that when her back flared-up she could 
be somewhat irritable and her mood temporarily disrupted, the 
examiner noted that this would be expected and that there was 
no sustained disturbance of mood results that would be 
consistent with the diagnosis of clinical depression.  
Overall, her adaptation to her current life circumstances had 
been quite good.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

In addition to the rules of service connection stated above, 
service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

Service connection may also be awarded for certain chronic 
conditions, such as psychosis, which are present to a 
compensable degree either during service or within the first 
post-service year.  38 C.F.R. §§ 3.307, 3.309.


Analysis.  In the instant case, the Board finds that the 
record supports a grant of service connection for a bipolar 
disorder.

Although the veteran's own personal contentions cannot 
constitute competent medical evidence, the Board notes that 
competent medical evidence is of record which supports her 
contentions.  Specifically, the October 2004 VA examination 
report, which linked her current psychiatric disorder to 
several incidents that occurred during her period of active 
duty such as divorce, an abortion, and harassment by a 
supervisor.  This opinion also indicated that at least some 
of her psychiatric symptoms, at least in the past, were due 
to depression regarding her service-connected low back 
disorder.  See 38 C.F.R. § 3.310.

The Board notes that nothing in the record confirms the 
veteran's account of harassment by a supervisor while on 
active duty.  In fact, she has acknowledged that she never 
reported this harassment at that time.  However, the record 
does confirm that she had an abortion and was divorced during 
this period.  Thus, the etiology of her current psychiatric 
disorder is linked, at least in part, to confirmed incidents 
of her active service.  Further, as already stated, the 
examiner indicated that part of her psychiatric impairment, 
at least in the past, was secondary to her service-connected 
low back disorder.

Despite the foregoing, the Board notes that the veteran's 
psychiatric condition was clinically evaluated as normal at 
the time of her separation examination.  In addition, the 
initial treatment records indicate that her problems were due 
to situational stress that was due to her post-service 
employment.  Nevertheless, this does not change the fact that 
the October 2004 VA examiner linked the etiology of the 
current psychiatric disorder, at least in part, to confirmed 
incidents of her active service, to include her service-
connected low back disorder.  This opinion was based upon 
both an examination of the veteran, as well as review of the 
claims folder, which would have included the separation 
examination and initial post-service treatment records.  
Moreover, the Board notes that no competent medical opinion 
is of record which refutes the findings of the October 2004 
VA examiner.

The Board also acknowledges that the October 2004 VA examiner 
found that the veteran had no current impairment due to her 
psychiatric disorder, diagnosed as bipolar disorder.  
Further, the examiner stated that, with regard to the 
question of whether or not the veteran had a psychiatric 
disability at the present time, the answer would be no.  See 
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992) (In the 
absence of proof of a present disability there can be no 
valid claim.).  However, this finding appears to go more 
toward the current severity of the psychiatric disorder, 
rather than the separate and distinct issue of whether there 
is a current disability attributable to active service.  See 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998) (The 
issue of whether there is a connection between the veteran's 
service and the disability is a separate issue from the 
degree of the disability.).  This is of particular importance 
in the instant case, as the record reflects that the veteran 
received treatment for psychiatric problems during the 
pendency of this appeal, as well as the fact that the October 
2004 examiner indicated his finding was based on the fact 
that there did not appear to be any current functional 
impairment due to the bipolar disorder.  Specifically, he 
noted that she was still taking medication, and that she 
would be at a high risk of relapse if she were to stop taking 
it.

The Board further notes that in reviewing the facts of this 
case it was cognizant of the fact that it is the defined and 
consistently applied policy of VA to administer the law under 
a broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 C.F.R. § 3.102.

In Alemany v. Brown, 9 Vet. App. 518 (1996), the Court noted 
that in light of the benefit of the doubt provisions of 38 
U.S.C.A. § 5107(b), an accurate determination of etiology is 
not a condition precedent to granting service connection; nor 
is "definite etiology" or "obvious etiology."  Further, in 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  In Gilbert the Court specifically stated 
that entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the appellant 
prevails.  See also 38 C.F.R. § 3.102.

Resolving all benefit of the doubt in favor of the veteran, 
the Board concludes that she is entitled to a grant of 
service connection for bipolar disorder.


II.  Low Back

Background.  Service connection was established for low back 
strain by a March 1989 rating decision, evaluated as 20 
percent disabling, effective December 2, 1987.  In making 
this determination, the RO noted that the veteran's spine was 
evaluated as normal at the time of her entrance examination, 
but that the service medical records subsequently reflected 
treatment for complaints of recurrent back pain.  The results 
of a recent VA medical examination were also noted.  
Thereafter, a March 1990 rating decision confirmed and 
continued the 20 percent rating.  In April 1990, the veteran 
submitted her Notice of Disagreement, contending that a 
higher rating was warranted.

The medical evidence reflects that the veteran has been 
treated and evaluated for low back problems, such as 
complaints of pain, on numerous occasions, to include 
multiple VA medical examinations.

The veteran underwent a VA spine examination in July 1992, at 
which she reported having back pain, low back syndrome, since 
1980, with increased severity over the past 2 years.  She 
also reported that she could walk about a mile, and could 
stand for half an hour.  However, she reported that the pain 
was present 24 hours a day, and would wake her from sleep at 
night.  Nevertheless, it was not aggravated by cold or damp 
weather.  It was noted that her current medication consisted 
of Lithium.  Further, she reported that she did no heavy 
lifting of more than 5 to 10 pounds.

On examination, there was no evidence of postural 
abnormalities, nor fixed deformity.  The veteran was found to 
have tender musculature of the lumbosacral spine bilaterally.  
Range of motion was as follows: forward flexion to 95 
degrees; backward extension to 35 degrees; left and right 
lateral flexion to 40 degrees; and right and left rotation to 
35 degrees.  However, there was objective evidence of pain on 
motion with deep flexion and hyperextension.  There was no 
neurological deficit.  Based on the foregoing, the examiner 
diagnosed chronic low back syndrome.

At the September 1992 RO hearing, the veteran essentially 
contended that the severity of her service-connected low back 
disorder was not adequately reflected by the current 
schedular rating, and that a higher rating was warranted.  
She also described symptomatology consistent with that noted 
on the VA spine examinations.

The veteran underwent a new VA spine examination in July 
1997, at which she gave a history of low back pain starting 
during military service.  However, she did not report any 
specific accident while in the military.  She also reported 
that her back had been more stable and under control during 
the last 2 years with treatment and precautions.  Further, 
she reported that she had been more active with aerobics, 
losing weight from 300 pounds to 240 pounds currently.  
Moreover, even when this exercise aggravated her back 
symptoms slightly, she was able to manage and control these 
symptoms with Tylenol and use of a TENS unit at home.  She 
reported that, at the present time, she only experienced 
intermittent, mild pain to the back, radiating to both 
buttocks.  Just occasionally it would radiate to the 
posterior legs, especially with prolonged walking and 
sitting.  Nevertheless, these symptoms were well-controlled 
with resting, Tylenol, TENS unit, and hot shower.  She denied 
any paresthesias of the lower extremities or feet.

On examination, the veteran was found to be well-developed, 
obese, and in no acute distress.  Her right hip was found to 
be slightly higher than the left.  However, there was no 
significant pain to palpation on the midspine.  Similarly, 
there was no significant muscle tightness in the lumbosacral 
area.  Range of motion was as follows: forward flexion from 
zero to 95 degrees; extension from zero to 30 degrees; 
lateral flexion in both directions was from zero to 30 
degrees; and rotation was from zero to 45 degrees in both 
directions.  Straight leg raising was negative bilaterally.  
Further, it was noted that the veteran was able to walk 
without any antalgia or back pain.  In addition, the examiner 
noted that normal range of motion of the spine include 
forward flexion to 95 degrees, backward extension to 35 
degrees, lateral flexion to 40 degrees, and rotation to 35 
degrees.

Based on the foregoing, the examiner concluded that the 
veteran had chronic low back strain since 1981, which had 
been stable with no significant change of symptoms during the 
last 2 years or more.  The examiner did note that the veteran 
reported she had an X-ray during the last 2 years which 
indicated significant changes.  However, the examiner stated 
that, at the present time, the veteran was adequately 
controlling her back symptoms with TENS unit, Tylenol, and 
other modalities.  In addition, the examiner did not think 
the veteran required any further testing or management 
related to her back.  Still, the examiner felt that as 
related to the history of her back problems, the veteran had 
limited functioning on doing jobs which required significant 
amount of lifting, bending, as well as prolonged standing or 
sitting positions.  Nevertheless, no weakened motion, 
incoordination, or fatigability was noted on examination.  
Moreover, the examiner opined that with flare-ups it was 
likely that range of motion would be restricted, but that it 
was not possible to accurately estimate the loss of range of 
motion without examining the veteran at that time.

On March 16, 1999, the veteran underwent a new VA spine 
examination at which she reported, in part, that she had not 
worked since 1991 due to her increased backache.  She 
reported that she had been seen by a chiropractic physician, 
but could no longer afford to have treatment due to the 
expense.  She also reported that she had no pain in her back 
on coughing and sneezing.  Bowel and bladder functions were 
intact.  Further, she denied leg pain or paresthesias.  She 
reported that she experienced backache, particularly if she 
was doing housework where she had to bend and twist, such as 
vacuuming.  Additionally, stairs were difficult for her, and 
she had difficulty sleeping because she could not seem to get 
into a comfortable position, and her back would wake her up.  
Moreover, she had difficulty in stooping, kneeling, and 
crawling.  She had to have someone help her up.  It was noted 
that she still wore a TENS unit.  Also, she reported that she 
would have frequent flare-ups, sometimes as much as 3 times a 
month.  When she had flare-ups, she reported that she treated 
herself with TENS unit and rest, and that relief usually came 
after a week or so.

On examination, the veteran was found to be alert, and in no 
acute distress.  It was noted that she ambulated without 
evidence of limp, that she was able to get on and off the 
examining table with ease, and that she turned from side to 
side with ease.  Straight leg raising could be carried to 70 
degrees bilaterally.  Further, there was no sensory or motor 
deficit in either lower extremity.  Deep tendon reflexes of 
the lower extremities were present and symmetrical.  There 
was no evidence of any pathologic reflexes.  Moreover, there 
did not appear to be any deformity of the lumbar curve.  
However, it was noted that the veteran was obese, and that it 
was very difficult to determine exactly the degree of 
deformity, if any, of the lumbar curve.  In addition, there 
was tenderness on palpation of the left and right sacroiliac 
joints.  There was also minimal discomfort on palpation of 
the midline in the low back area.  Nevertheless, she was able 
to tandem toe and heel walk without any discomfort.  Range of 
motion was as follows: forward flexion to 40 degrees; 
extension to 10 degrees, lateral bend 20 degrees to each 
side, and rotate 20 degrees to each side.

Based on the foregoing, the examiner diagnosed chronic low 
back strain.  Further, the examiner opined that the veteran 
would have a significant loss of motion of the lumbar spine 
during flare-ups due to the usual muscular spasm attendant 
during such flare-ups.  The examiner noted that muscle spasm 
could not be identified on this examination, but that it was 
certainly to be expected during flare-ups.  Moreover, the 
examiner opined that on such occasions, the veteran's 
employability would be significantly decreased due to the 
effect of the pain.  

In October 2004, the veteran underwent a new VA spine 
examination, at which the examiner noted that the claims 
folder and Board remand had been reviewed.  Further, the 
examiner noted that a lumbar spine MRI dated in October 2002 
had been faxed to VA, and that the study reported facet 
arthrosis at the L4-5 and L5-S1 levels with no evidence of 
canal or foraminal stenosis.  The veteran complained of pain 
in her sacroiliac areas.  She reported that the pain shifted 
from right to left, but was mostly on the left.  She denied 
leg pain or paresthesias.  In addition, she reported that she 
could walk a mile, and took Ibuprofen.  She also reported 
that she had back pain if she attempted any lifting, pushing, 
or pulling, and if she stood for a prolonged period of time.  
Moreover, she had difficulty with kneeling, squatting, and 
stooping.  However, she had no problems sitting or traveling 
in a car, and managed her personal hygiene without 
assistance.  Her sleep was occasionally disrupted by back 
pain, she avoided stairs, and avoided bending at the waist.  
She further reported that she had minor flare-ups on a daily 
basis, which lasted a few hours.  Also, she had 1 or 2 
totally incapacitating episodes over the past year, and 
reported that during those periods of time, the symptoms had 
persisted for several weeks.  Nevertheless, she had no 
associated constitutional symptoms associated with her back 
pain.  For example, bowel and bladder function was intact, 
she had no back pain on coughing and sneezing, and she denied 
any numbness of the lower extremities.

On examination, it was noted that the veteran ambulated 
without a limp, she got on and off the examining table 
easily, but turned from side to side with some degree of 
difficulty.  No gross deformities were found on examination 
of the lumbar spine.  There was slight tenderness on 
palpation of the sacroiliac areas.  However, there was no 
evidence of any muscle guarding, muscle spasm, nor any 
listing to the one side or to the other.  Range of motion of 
the thoracolumbar spine was as follows: flexion was 35 
degrees of a normal 90 degrees, but she did not complain of 
pain; extension was 10 degrees of a normal 30 degrees; side 
bending was 20 degrees to each side of a normal 30 degrees; 
and rotation was 35 degrees to each side with a normal 45 
degrees.  Moreover, it was noted that she did not complain of 
pain during her range of motion of the lumbar spine, nor did 
she complain of any pain at the extremes of motion.  Straight 
leg raising could be carried to 90 degrees bilaterally with 
no discomfort.  The patella reflexes were found to be absent 
bilaterally, while the Achilles reflexes were found to be 
present and symmetrical bilaterally at 1+.  Further, she 
tandem toe and heel walked without discomfort.  Further, 
after repetitive flexion and extension activities, testing 
for pain, weakness, and fatigability showed no change in 
range of motion or pain pattern that had been described prior 
to activity.  

X-rays of the lumbar spine conducted in conjunction with this 
examination revealed degenerative changes between L5 and S1, 
and more severe hypertrophic facet arthroplasty seen at L4-5 
and L5-S1 with large osteophytes and sclerosis.

Based on the foregoing, the examiner diagnosed facet 
arthrosis of the lower lumbar facets without evidence of 
radicular involvement.  Further, the examiner opined that it 
was at least as likely a not that the veteran's lumbar facet 
arthrosis condition was due to age-related changes and was 
unrelated to her service-connected lumbosacral sprain.  The 
examiner stated that the rationale for this opinion was that 
if the veteran's service-connected low back injury were 
significant, then one would expect to see significant discal 
degenerative changes some 20 years later, but the only 
abnormality on the MRI was that of facet degenerative changes 
and even those changes were reported as fairly minor.


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The criteria for evaluating disabilities of the back were 
substantially revised during the pendency of this appeal.  
For example, the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 for evaluating intervertebral disc syndrome were 
amended, effective September 23, 2002.  See 67 Fed. Reg. 
54,345-54,349 (August 22, 2002).  The newly enacted 
provisions of this section allow for intervertebral disc 
syndrome (preoperatively or postoperatively) to be evaluated 
based either on the total duration of incapacitating episodes 
over the past 12 months or by combining (under 38 C.F.R. § 
4.25) separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  In addition, effective September 26, 2003, 
further changes have been made to the remaining criteria for 
evaluating spine disorders.  See 68 Fed. Reg. 51,454-51,458 
(August 27, 2003).  These revisions consist of a new rating 
formula encompassing such disabling symptoms as pain, 
ankylosis, limitation of motion, muscle spasm, and 
tenderness.  Additionally, associated neurological 
abnormalities (e.g., bowel or bladder impairment) are now for 
evaluation separately.  These changes are listed under 
Diagnostic Codes 5235-5243, with Diagnostic Code 5243 now 
embodying the recently revised provisions of the former 
Diagnostic Code 5293 (for intervertebral disc syndrome). 

In a precedent opinion of the VA Office of the General 
Counsel, it was held that, when a provision of the VA rating 
schedule is amended while a claim for an increased rating 
under that provision is pending, the Board must determine 
whether the intervening change is more favorable to the 
veteran, and, if the amendment is more favorable, apply that 
provision to rate the disability for periods from and after 
the effective date of the regulatory change.  In addition, 
the Board must apply the prior regulation to rate the 
veteran's disability for periods preceding the effective date 
of the regulatory change.  VAOPGCPREC 3-2000 (April 10, 
2000).

With respect to the "old" criteria, the record reflects 
that the RO considered the applicability of 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292 and 5295.  

Diagnostic Code 5292 provides for the evaluation of 
limitation of motion of the lumbar spine.  When the 
limitation of motion of the lumbar spine is slight, a 10 
percent rating is provided.  When the limitation of motion is 
moderate, a 20 percent rating is provided.  When the 
limitation of motion is severe, a rating of 40 percent is 
warranted.  

Diagnostic Code 5295 provides for the evaluation of 
lumbosacral strain.  With characteristic pain on motion, a 
rating of 10 percent is provided.  With muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in a standing position, a rating of 20 percent is 
provided.  When severe, with listing of the whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion, a rating of 40 percent is 
provided.  

The most recent amendment to 38 C.F.R. § 4.71a (i.e., the 
"new" criteria) changed the Diagnostic Codes for spine 
disorders to 5235 to 5243, and spine disorders are now rated 
under the General Rating Formula for Diseases and Injuries of 
the Spine.  

The amended rating criteria now define normal range of motion 
for the various spinal segments for VA compensation purposes.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Further, the normal 
ranges of motion for each component of spinal motion are the 
maximum that can be used for calculation of the combined 
range of motion.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2), as 
added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

The General Rating Formula for Diseases and Injuries of the 
Spine provides that with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
a 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  An evaluation of 20 percent is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  An evaluation of 40 percent is warranted 
for forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine.  An evaluation of 50 percent requires unfavorable 
ankylosis of the entire thoracolumbar spine.  An evaluation 
of 100 percent requires unfavorable ankylosis of the entire 
spine.  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (5), as added by 68 Fed. Reg. 51,454 (Aug. 
27, 2003).

The evaluation criteria are meant to encompass and take into 
account the presence of pain, stiffness, or aching, which are 
generally present when there is a disability of the spine.  
Therefore, an evaluation based on pain alone would not be 
appropriate, unless there is specific nerve root pain, for 
example, that could be evaluated under the neurologic 
sections of the rating schedule.  See 68 Fed. Reg. 51,455 
(Aug. 27, 2003).

The Board notes that the provisions of Diagnostic Codes 5293 
and 5243, for evaluating intervertebral disc syndrome, have 
been listed in SSOCs, including the most recent SSOC in 
November 2004.  However, service connection is not in effect 
for such a disability, and a review of the RO's actual 
adjudication of this claim does not indicate that these 
provisions were ever explicitly considered.  Further, the 
October 2004 VA examiner has opined that the degenerative 
changes noted in the lumbosacral spine are age-related, and 
are unrelated to the service-connected disability.  As such, 
neither Diagnostic Code 5293 nor 5243 are for consideration 
in the instant case.  Nevertheless, in light of the benefit 
of the doubt doctrine, the Board will consider any functional 
impairment such as low back pain and limitation of motion as 
being due to the service-connected low back disorder.

The terms "mild," "moderate," and "severe" are not defined in 
the Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.  The 
use of terminology such as "moderate" or "severe" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

In general, the effective date for an increase will be the 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(o)(1).  For an increase in disability compensation, 
the effective date will be the earliest date as of which it 
is factually ascertainable that an increase in disability had 
occurred if claim is received within 1 year from such date 
otherwise, date of receipt of claim.  38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400(o)(2).


Analysis.  In the instant case, the Board finds that the 
veteran is entitled to an increased rating of no more than 40 
percent for her low back disorder, as of March 16, 1999.

The veteran's service-connected low back disorder is manifest 
by pain and resulting functional impairment.  However, prior 
to March 16, 1999, the objective medical evidence does not 
reflect that this impairment was of such severity to warrant 
a rating in excess of 20 percent under the schedular 
criteria.

Prior to March 16, 1999, even when taking into consideration 
the veteran's complaints of pain, her service-connected low 
back disorder was not manifest by severe limitation of 
motion; nor severe lumbosacral strain with listing of the 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint space, or some of the 
above with abnormal mobility on forced motion.

In support of this finding, the Board notes that the July 
1992 VA spine examination found no evidence of postural 
abnormalities, nor fixed deformity.  As such, this evidence 
does not support a finding of listing of the whole spine to 
the opposite side.  This finding is also supported by the 
fact that the July 1997 VA spine examination found the 
veteran to be well-developed.  This examiner also found that 
the veteran was in no acute distress, which goes against a 
finding of severe lumbosacral strain.  Further, range of 
motion on the July 1992 examination was as follows: forward 
flexion to 95 degrees; backward extension to 35 degrees; left 
and right lateral flexion to 40 degrees; and right and left 
rotation to 35 degrees.  Although there was objective 
evidence of pain on motion with deep flexion and 
hyperextension, these findings indicate no more than slight 
to moderate limitation of motion, and does not support a 
finding of marked limitation of forward bending in a standing 
position.  

Similarly, the July 1997 examination showed range of motion 
to be as follows: forward flexion from zero to 95 degrees; 
extension from zero to 30 degrees; lateral flexion in both 
directions was from zero to 30 degrees; and rotation was from 
zero to 45 degrees in both directions.  These findings also 
indicate no more than slight to moderate limitation of 
motion, especially given the fact that this examiner stated 
that normal range of motion of the spine included forward 
flexion to 95 degrees, backward extension to 35 degrees, 
lateral flexion to 40 degrees, and rotation to 35 degrees.  
Moreover, no weakened motion, incoordination, or fatigability 
was noted on examination.  The range of motion findings of 
the July 1992 and July 1997 examinations also reflect that 
there was no abnormal mobility on forced motion, especially 
as the July 1997 examiner noted that the veteran was able to 
walk without any antalgia or back pain.  

Based on the foregoing, the Board finds that the veteran did 
not meet or nearly approximate the criteria for a rating in 
excess of 20 percent under either Diagnostic Code 5292 nor 
5295 prior to March 16, 1999.

The Board notes, however, that the VA spine examination 
conducted on March 16, 1999, indicates that the veteran's 
service-connected low back disorder was manifest by severe 
limitation of motion, which would warrant a 40 percent rating 
under Diagnostic Code 5292.  As noted above, range of motion 
testing on this examination indicated forward flexion to 40 
degrees; extension to 10 degrees, lateral bending to 20 
degrees each side, and rotation to 20 degrees each side.  
These findings, especially for forward flexion, indicate 
significant loss of motion, especially given the findings of 
the previous examinations and the normal range of motion 
results identified on the July 1997 examination.  

Moreover, the March 1999 VA examiner opined that the veteran 
would have a significant loss of motion of the lumbar spine 
during flare-ups.  Further, the more recent October 2004 VA 
spine examination continued to indicate severe limitation of 
motion in that flexion was 35 degrees of a normal 90 degrees, 
even though there was no complaint of pain.  Moreover, the 
forward flexion findings indicate marked limitation of 
forward bending in a standing position, which is part of the 
criteria for a 40 percent rating under Diagnostic Code 5295.  
Taking into consideration the veteran's complaints of pain, 
as well as the benefit of the doubt provisions contained in 
38 C.F.R. §§ 3.102, 4.3, and 4.7, the Board finds that she is 
entitled to a rating of 40 percent under Diagnostic Code 5292 
as of March 16, 1999; the date of the examination is the date 
the record reflects that it was first factually ascertainable 
that she had severe limitation of motion.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.

Neither Diagnostic Code 5292 nor 5295 provides for a rating 
in excess of 40 percent.

Regarding the current criteria found under the General Rating 
Formula for Diseases and Injuries of the Spine, the Board has 
already noted that this criteria is not for application prior 
to the effective date of September 26, 2003.  In any event, 
this Formula only provides for a rating in excess of 40 
percent if there is competent medical evidence of ankylosis.  
As no such evidence is of record, the Board concludes that 
the veteran is not entitled to a rating in excess of 40 
percent under this Formula.

For the reasons stated above, the Board concludes that the 
veteran is entitlement to an increased rating of no more than 
40 percent for her service-connected low back disorder.  
Moreover, the Board has also determined that this rating 
should be effective from March 16, 1999, as the competent 
medical evidence does not support a finding that she met or 
nearly approximated the criteria for a rating in excess of 20 
percent prior to that date.

As an additional matter, the Board notes that the veteran has 
asserted, in essence, that her low back problems have caused 
impairment with her ability to obtain and/or maintain 
substantially gainful employment.  The provisions of 38 
C.F.R. § 3.321(b)(1) provide that in exceptional cases where 
the schedular evaluations are found to be inadequate, an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be approved provided 
the case presents such an exceptional or unusual disability 
picture with related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  However, a review of the record does not show 
that the RO explicitly considered whether the veteran was 
entitled to an extraschedular rating for her low back 
disorder.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance.  See Floyd v. 
Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 
337 (1996).  The Court has further held that the Board must 
address referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Based on a thorough review of the record, the Board finds 
that the veteran is adequately compensated for the level of 
occupational impairment due solely to her service-connected 
low back disorder by the current schedular rating, and that 
it is not of such severity to constitute marked interference 
with employment.  In addition, the record does not show she 
has had frequent periods of hospitalization due to this 
disability.  Consequently, the Board concludes that the 
service-connected low back disorder does not present such an 
exceptional or unusual disability picture with so as to 
render impractical the application of the regular schedular 
standards.  Thus, consideration of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) does not appear to be warranted 
based on the facts of this case.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is granted.

Entitlement to an increased rating of no more than 40 for 
service-connected low back disorder is granted, as of March 
16, 1999, subject to the law and regulations applicable to 
the payment of monetary benefits.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


